Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted April 27, 2022, wherein claims 1-10 are canceled and new claims 11-15 are introduced.  This application is a national stage application of PCT/CN2019/073238, filed January 25, 2019, which claims benefit of provisional application CN201810097221.3, filed January 31, 2018.
Claims 11-15 are pending in this application.
Claims 11-15 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted April 27, 2022, with respect to the rejection of claims 1-10 under 35 USC 101 for claiming a natural phenomenon without significantly more, has been fully considered and found to be persuasive to remove the rejection as the rejected claims have been canceled and the newly introduced claims are directed to specific process of using the natural product.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 27, 2022, with respect to the rejection of claims 1-6 under 35 USC 101 for claiming a use of a composition without setting forth specific process steps, has been fully considered and found to be persuasive to remove the rejection as claims 1-6 are canceled and new claims 11-15 recite specific process steps.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 27, 2022, with respect to the rejection of claims 1-6 under 35 USC 112(b) for claiming a use of a composition without setting forth specific process steps, has been fully considered and found to be persuasive to remove the rejection as claims 1-6 are canceled and new claims 11-15 recite specific process steps.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 27, 2022, with respect to the rejection of claims 1-10 under 35 USC 112(b) for indefinitely reciting derivatives of Anemoside B4, has been fully considered and found to be persuasive to remove the rejection as claims 1-10 are canceled and new claims 11-15 do not mention derivatives of this compound.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 27, 2022, with respect to the rejection of claims 1-10 under 35 USC 102(a)(1) for being anticipated by Liu et al., has been fully considered and found to be persuasive to remove the rejection as claims 1-10 are canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 27, 2022, with respect to the rejection of claims 1-10 for claiming the same invention as claims 7 and 8 of US application 16/966855, is withdrawn in view of the cancelation of claims 1-10.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Foreign application CN102100753, Reference and English abstract included with PTO-1449, English machine translation included with PTO-892)
The claimed invention is directed to a method of treating an animal suffering from one of a number of diseases, comprising administering to the animal a composition comprising the compound anemoside B4.  Dependent claim 12 further specifies that the subject is a cow suffering from bovine endometritis and that the composition is administered by intrauterine administration.  Note that because the description of the composition uses the open-ended term “comprising” and does not specify any particular dosage of this compound, it encompasses compositions comprising multiple additional active ingredients, such as blends of herbal materials as used in traditional Chinese medicines.  As described by Zhao et al., (Reference of record in previous action) Anemoside B4 is present in Pulsatilla chinensis and would therefore be a part of any herbal composition comprising this plant.
Wang et al. discloses a compound medicine for use in treating dairy cow endometritis, comprising various herbs including Pulsatilla. (first and second paragraph following “summary of the invention”) This composition can be administered to cows by intrauterine injection. (two paragraphs following “Clinical trials”) Therefore because as discussed above this composition would include some amount of Anemoside B4, Wang et al. anticipates the claimed invention.

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong. (Foreign application CN104083564, Reference and English abstract included with PTO-1449, English machine translation included with PTO-892)
The claimed invention is directed to a method of treating an animal suffering from one of a number of diseases, comprising administering to the animal a composition comprising the compound anemoside B4.  Dependent claim 13 further specifies that the subject is a cow suffering from bovine foot rot and that the composition is administered by one of several modes including pulvis. (pulverized powder) Note that because the description of the composition uses the open-ended term “comprising” and does not specify any particular dosage of this compound, it encompasses compositions comprising multiple additional active ingredients, such as blends of herbal materials as used in traditional Chinese medicines.  As described by Zhao et al., (Reference of record in previous action) Anemoside B4 is present in Pulsatilla chinensis and would therefore be a part of any herbal composition comprising this plant.
Zhong discloses a compound medicine for use in treating foot rot in animals, comprising various herbs including Pulsatilla. (first and second paragraph following “summary of the invention”) This composition can be prepared as a pulverized powder, or pulvis. (two paragraphs following “Detailed ways”) In one embodiment the animal being treated is a cow. (last paragraph) Therefore because as discussed above this composition would include some amount of Anemoside B4, Zhong anticipates the claimed invention.

Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhaorong Gong et al. (Foreign application CN101337033, Reference and English abstract included with PTO-1449, English machine translation included with PTO-892)
The claimed invention is directed to a method of treating an animal suffering from one of a number of diseases, comprising administering to the animal a composition comprising the compound anemoside B4.  Dependent claim 14 further specifies that the subject is a dog or cat suffering from parvovirus infection. Note that because the description of the composition uses the open-ended term “comprising” and does not specify any particular dosage of this compound, it encompasses compositions comprising multiple additional active ingredients, such as blends of herbal materials as used in traditional Chinese medicines.  As described by Zhao et al., (Reference of record in previous action) Anemoside B4 is present in Pulsatilla chinensis and would therefore be a part of any herbal composition comprising this plant.
Gong et al. discloses a compound medicine for use in treating parvovirus infection in dogs, comprising various herbs including Pasqueflower, which is the common name for Pulsatilla chinensis. (first four paragraphs following “summary of the invention”) Therefore because as discussed above this composition would include some amount of Anemoside B4, Gong et al. anticipates the claimed invention.

Claims 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bing Shao et al. (Foreign application CN101732517, Reference and English abstract included with PTO-1449, English machine translation included with PTO-892)
The claimed invention is directed to a method of treating an animal suffering from one of a number of diseases, comprising administering to the animal a composition comprising the compound anemoside B4.  Dependent claim 14 further specifies that the subject is a dog suffering from canine distemper.  Note that because the description of the composition uses the open-ended term “comprising” and does not specify any particular dosage of this compound, it encompasses compositions comprising multiple additional active ingredients, such as blends of herbal materials as used in traditional Chinese medicines.  As described by Zhao et al., (Reference of record in previous action) Anemoside B4 is present in Pulsatilla chinensis and would therefore be a part of any herbal composition comprising this plant.
Shao et al. discloses a compound medicine for use in treating canine distemper virus, comprising various herbs including Pasqueflower, which is the common name for Pulsatilla chinensis. (first two paragraphs following “summary of the invention”) Therefore because as discussed above this composition would include some amount of Anemoside B4, Shao et al. anticipates the claimed invention.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/25/2022